ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The entered claims were filed 09/23/2021. Claims 1-20 and 22-23 remain pending in the application.

 Election by Original Presentation
3.	Distinctly amended claim 20 is now directed to an invention that is independent or distinct from the invention originally claimed 20 for the following reasons:
Claim 20 is now directed towards the process of forming a mobile phone case. For example claim 20 as amended recites using an injection molding process; attaching a plurality of loops to the mobile phone case for a user's fingers to rest while holding the mobile phone case; thermoforming an epinephrine injection pen holder having a semi-cylindrical shape including one or more flexible hinges to allow the epinephrine injection pen holder to move between an open and closed position; forming the epinephrine injection pen holder to have a soft texture to provide a non-slip surface with a soft satin like feel; and coupling the mobile phone case to the epinephrine holder which is different than the previously presented claim 20.
 In a specific comparison, the claims 1 and 14 are different than claim 20 as follows: 
The change in shape from an “L” shape (Claims 1 and 14) to a semi-cylindrical shape (Claim 20) 
The case of claim 1 being “selectively moveable relative to the storage case” versus Claim 20 where the cases is formed by injection molding and not “selectively moveable”
The storage case including an opening formed to allow access (Claim 1) versus having hinges to move between an open and closed position (Claim 20).

It is submitted that the details of the manufacturing of the case assembly recited in amended claim 20 are of a different embodiment which are non-obvious, distinct, independent, and present a non-overlapping search in comparison to claims 1 and 14. In contrast, claims 1 and 14 focuses on the details of "a mobile phone case and a storage case," which are of a different search embodiment in comparison to claim 20.
The Examiner recommends that if Applicant wishes to pursue the distinct embodiment of claims 20 and 22-23, a divisional application be filed.
This invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 20 and 22-23 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
4.	Applicant’s arguments, see page 2, filed 02/09/22, stating that the office action contains errors have been fully considered and are persuasive. This action  replaces the previous action mailed on 02/04/2022.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3, 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ellenburg et al. (US 20140116895 A1) in view of Friedman (US 20060247579 A1) and Cox et al. (20140128132).
Regarding claim 1, Ellenburg teaches a case assembly (protective case 100 of Fig. 1), comprising: 
a mobile phone case (Front protective component 102) configured to securely contain a mobile phone therein (Electronic device 152 may be secured in front protective component 102 using a variety of techniques including, see [0103]), and 
a storage case (back protective component 114) coupled to the mobile phone case (Case 100 may be formed by coupling a front protective component 102 to a back protective component 114, see [0103] and Back protective component 114 may optionally include a storage space 142 that is defined by sides 116 and 118, top 120, and bottom 122, see [0112]);
wherein the mobile phone case is selectively moveable relative to the storage case between an open position and a closed position (Multi-directional hinge 126 can be configured to allow back protective component 114 to be pivoted and rotated relative to a front protective component 102. In this manner, case 100 can be positioned in an open state or a closed state, see [0107]) and the opening in the storage case is covered when the mobile phone case is in the closed position, and the opening in the storage case is open when the mobile phone case is in the open position (Case 100 is open, or in an open state, when electronic device 152 is readily visible and operable by a user (see FIGS. 6-10). Case 100 is closed, or in a closed state, when back protective component 114 is positioned to cover and protect electronic device 152, see [0107]).
 However, Ellenburg does not teach a storage case configured to securely contain an epinephrine injector pen, wherein the storage case includes an opening formed therein allowing access to the epinephrine injector pen.
In an analogous art, Friedman teaches a storage case configured to securely contain an epinephrine injector pen (Travel case 1003 is wallet-shaped and is specially designed to include embedded slot 1001 for injector 200, see [0059] and for example, injector 200 can be used for administering any type of medication, and is not limited to epinephrine administration, see [0095]), wherein the storage case includes an opening formed therein allowing access to the epinephrine injector pen (Slot 1001 is designed so that, when taking injector 200 out of case 1003, only the sides of injector 200 are accessible to the user's fingers, see [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the case assembly of Ellenburg with the storage case of Friedman to provide a case assembly with an injector that can easily be carried so that it is available at all time as suggested, see Friedman [0059].
However, Ellenburg and Friedman do not teach the mobile phone case including a viewing region which allows an operator to view a screen of the mobile phone.
In an analogous art, Cox teaches the mobile phone case including a viewing region which allows an operator to view a screen of the mobile phone (substantially the entire front face 103 (not shown) of mobile device case 100 is open to allow for a face of a device, for example a smartphone, to be accessible while the smartphone is placed within mobile device case 100, see [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the case of Ellenburg and Friedman with the device of Cox to provide a case that has a front face to allow for a face of the device to be accessible while the deice is placed with the case so that the combination of a mobile device and the interchangeable article are easily carried simultaneously as one as suggested, see Cox [0033].

Regarding claim 3, Ellenburg as modified by Friedman and Cox teaches the case assembly of claim 1, and Gordon further teaches wherein the mobile phone case is coupled to the storage case by a hinge (Front protective component 102 and back protective component 114 are movably coupled via a multi-directional hinge, see Ellenburg [0106]).

Regarding claim 8, Ellenburg as modified by Friedman and Cox teaches the case assembly of claim 1, wherein the storage case has a camera opening formed therein to provide access to a camera of the mobile phone (Transparent window 138 may be positioned and sized such that features on electronic device 152, such as a camera, light, or flash, can continue to function when a user is operating electronic device 152 while it is housed in case 100, see Ellenburg [0105]).

Regarding claim 9, Ellenburg as modified by Friedman and Cox teaches the case assembly of claim 8, wherein the mobile phone case has an opening formed therein which aligns with the camera opening of the storage case when the mobile phone case is in the closed position (Transparent window 138 may be positioned and sized such that features on electronic device 152, such as a camera, light, or flash, can continue to function when a user is operating electronic device 152 while it is housed in case 100, see Ellenburg [0105]).

Regarding claim 10, Ellenburg as modified by Friedman and Cox teaches the case assembly of claim 1, including a hinged clasp configured to secure the mobile phone case to the storage case (Latch 232 can clasp bottom 212 of front protective case 202 to fasten case 200 either the open or closed state, see Ellenburg [0123]).

Regarding claim 11, Ellenburg as modified by Friedman and Cox teaches the case assembly of claim 1, and Friedman further teaches including a transparent material which covers the viewing region (Front protective component 202 can further include holes 236 and/or buttons 234 on sides 204 and/or 206, top 208, and/or bottom 210, and can include a transparent window 238 on back 212, see Ellenburg [0116]).
Regarding claim 12, Ellenburg as modified by Friedman and Cox teaches the case assembly of claim 3, and Cox further teaches wherein the hinge comprises a mechanical hinge (back face and back plate can be configured to reversibly mate, couple, or adhere to each other by mechanical or other means, see Cox [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the case of Ellenburg and Friedman with the device of Cox to provide a case that has a back that reversibly adheres, mates, couples, or attaches to another utilitarian article or device so that the two or more are easily carried as suggested, see Cox [0033].

Regarding claim 13, Ellenburg as modified by Friedman and Cox teaches the case assembly of claim 3, wherein the hinge comprises a bendable material (As another option, one of the sides, the top or the bottom could be bendable, be resilient, have jaws, have a hinge, or the like. This allows the sides, top and/or bottom to be moved in order to allow the electronic device to be inserted, see Ellenburg [0099]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ellenburg in view of Friedman (US 20060247579 A1) and further in view of Cox and Denny et al. (US 20150105903 A1).
Regarding claim 2, Ellenburg as modified by Friedman and Cox teaches the case assembly of claim 1.
However, Ellenburg, Friedman and Cox do not teach wherein the storage case includes an epinephrine injector pen clamp configured to clamp onto the epinephrine injector pen.
In an analogous art, Denny teaches wherein the storage case includes an epinephrine injector pen clamp configured to clamp onto the epinephrine injector pen (For example, a medicament 130 may be locked to the storage case by a ring or clamp disposed around the medicament 130 and that may be opened by an appropriate actuator, see [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the case of Ellenburg, Friedman and Cox with the case of Denny to provide a storage case wherein the medication is securely contained as suggested.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ellenburg in view of Friedman (US 20060247579 A1) and further in view of Cox and Shanbrom (US 3949743 A).
Regarding claim 4, Ellenburg as modified by Friedman and Cox teaches the case assembly of claim 1.
However, Ellenburg, Friedman and Cox do not teach wherein the storage case has an "L" shape configured to contain the epinephrine injector pen in a vertical section of the "L" shape.
In an analogous art, Shanbrom teaches wherein the storage case has an "L" shape configured to contain the epinephrine injector pen in a vertical section of the "L" shape (The medicament supply assembly 24 includes an L shaped housing 25 having a vertical portion adapted to receive a medicament container 26, such as a known type of aerosol container or an aspirating type of container, see col 4 lines 52-57).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the case of Ellenburg, Friedman and Cox with the case of Shanbrom to provide a medication apparatus that maintain the stability and efficacy of the medicament as suggested.

Regarding claim 5, Ellenburg as modified by Friedman, Cox and Shanbrom teaches the case assembly of claim 4, wherein a horizontal section of the "L" shape is configured to provide additional storage (since Shanbrom teaches an L-shape storage case, it will be obvious to use the storage space to store whatever you want as a matter of design choice).

Regarding claim 6, Ellenburg as modified by Friedman, Cox and Shanbrom teaches case assembly of claim 4, wherein a horizontal section of the "L" shape is configured to carry a mirror (since Shanbrom teaches an L-shape storage case, it will be obvious to use the storage space to store whatever you want as a matter of design choice).

Regarding claim 7, Ellenburg as modified by Friedman, Cox and Shanbrom case assembly of claim 4, wherein a cutout section of the "L" shape is configured to provide an opening for a camera of the mobile phone (since Shanbrom teaches an L-shape storage case, it will be obvious to use the storage space to store whatever you want as a matter of design choice).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 20140128132 A1) in view of Lee et al. (US 20160038689 A1).
Regarding claim 14, Cox teaches an apparatus (mobile device case 100 of Fig. 1) comprising: 
a mobile phone case (Mobile device case 100 can accommodate a communications device, such as a smartphone, see [0039]); 
a storage case (back plate 208) for an epinephrine injection pen coupled to the mobile phone case (back plate 208 can also be the side of an article or device, or can be configured to reversibly mate to, couple to, adhere to, or attach to an article or device including, for example, a mobile hot spot; a GOPRO video recorder; a paper notepad; a mini epinephrine pen, see [0041]).
However, Cox does not teach a mirror mounted on the storage case, the mirror to provide for viewing of an epinephrine injection pen site not viewable without a mirror.
In an analogous art, Lee teaches a mirror mounted on the storage case, the mirror to provide for viewing of an epinephrine injection pen site not viewable without a mirror (the one or more drug container viewing windows 116 may be formed in the cover 110. Each of the viewing windows allows the user to view a corresponding syringe or the drug contained therein, disposed within the AI device 100 or the level of drug within a syringe. In various other embodiments, the cover may have a window and mirror configuration for viewing the drug, see [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the case of Cox with the auto-injector device of Lee to provide an improve auto-injector device easy to use as suggested.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Lee and further in view of Hailey (US 20150189158 A1).
Regarding claim 15, Cox as modified by Lee teaches the apparatus of claim 14.
However, Cox and Lee do not teach wherein the mirror comprises a concave mirror.
In an analogous art, Hailey teaches phone case incorporating a mirror also teaches wherein the mirror comprises a concave mirror  (the mirror can be round, square, rectangular, concave, convex, see [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the case of Cox and the storage case of Lee with the phone case of Hailey to provide a systems, methods, and media for presenting a field of view from a camera of a device on a display of the device in the background of non-camera functionality as suggested, see Hailey [0005].
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of in view of Lee and further in view of Hailey and Kim et al. (US 20180344004 A1).
Regarding claim 16, Cox as modified by Lee and Hailey teaches the apparatus of claim 15.
However, Cox, Lee and Hailey do not clearly teach wherein the mirror is mounted on a rotatable mount.
In an analogous art, Kim teaches mobile phone case with storage including wherein the mirror is mounted on a rotatable mount (NFC module adheres to the rear surface of a mirror and a light-emitting member illuminated by the NFC module is provided on the edge of the mirror so as to illuminate the light-emitting member by means of frequency signals, received by APP in a smartphone, while forming a rotating cover in a cosmetic storage recess and sticking the mirror to the inside of the cover, see [0031].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the case of Cox and the storage case of Lee and Hailey with the terminal case of Kim to provide a telecommunication terminal that a user may easily use with hands while holding as suggested, see Kim [0002].

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Lee and further in view of Gartrell et al. (US 20050183242 A1).
Regarding claim 17, Cox as modified by Lee teaches the apparatus of claim 14.
However, Cox and Lee do not teach further comprising a loop coupled to the mobile phone case, the loop to provide for holding the mobile phone case with only fingers.
In an analogous art, Gartrell teaches handle for mobile station including further comprising a loop coupled to the mobile phone case, the loop to provide for holding the mobile phone case with only fingers (a user of the mobile telephone can extend their fingers, or even entire hand, through the loop so that the mobile telephone dangles from their fingers or wrist, see [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the mobile device case of Cox and the storage case of Lee with the case handle of Gartrell to provide terminal case with a handle that can be used to support the mobile station from a wrist, wall-mounted peg, stand, clothes, etc., and is easily exchangeable with other handles having alternative aesthetic properties for customization of the mobile station as suggested, see Gartrell [0013].
Regarding claim 18, Cox as modified by Lee teaches the apparatus of claim 14.
 However, Cox and Lee do not teach further comprising a lanyard coupled to the mobile phone case, the lanyard to loop around a user's wrist to reduce the probability of damage to a phone held by the mobile phone case.
In an analogous art, Gartrell teaches further comprising a lanyard coupled to the mobile phone case, the lanyard to loop around a user's wrist to reduce the probability of damage to a phone held by the mobile phone case (facilitate their handling by providing tethers, lanyards or handle . A user of the mobile telephone can extend their fingers, or even entire hand, through the loop so that the mobile telephone dangles from their fingers or wrist, see [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the mobile device case of Cox and the storage case of Lee with the case handle of Gartrell to provide terminal case with a handle that can be used to support the mobile station from a wrist, wall-mounted peg, stand, clothes, etc., and is easily exchangeable with other handles having alternative aesthetic properties for customization of the mobile station as suggested, see Gartrell [0013].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of Lee and further in view of Ellenburg.
Regarding claim 19, Cox as modified by Lee teaches the apparatus of claim 14, wherein the mobile phone case is substantially rectangular (The size, including width and height, as well as the configuration of reversibly attachable article or device (not shown) may vary depending on the shape and size of mobile device case 200. Back plate 208 may accommodate different mobile devices of different sizes, including for example, smartphones, see Cox [0042]).
However, Cox and Lee do not teach the storage case is mounted substantially diagonally across the mobile phone case.
In an analogous art, Ellenburg teaches the storage case is mounted substantially diagonally across the mobile phone case (Multi-directional hinge 126 may be configured to allow back protective component 114 to be positioned open and/or rotated at any angle to create a stand or handle by which to display or view electronic device 152 or to film or record using a camera included in electronic device 152, see [0108].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the mobile device case of Cox and the storage case of Lee with the assembly of Ellenburg to provide terminal case to simplify the structure of an electronic device, enhance its usability, and favorably protect the device body as suggested.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mase (US 20120287503 A1) discloses three-dimensional image display device which three-dimensionally displays an image displayed on the screen of an image display device using a mirror device includes a main body case for accommodating an image display device, and a mirror device supported in a rear part of the main body case. A plurality of mirrors are rotatably supported on the mirror device in parallel at predetermined intervals in the depth direction, and when a three-dimensional image is displayed, the mirror device rotates about a shaft toward opening from the main body case the so that the plurality of mirrors are supported at a predetermined angle toward a viewer relative to the screen of the image display device, and reflects the image displayed on the screen of an image display device toward the viewer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        
/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641